Name: 78/384/EEC: Council Decision of 17 April 1978 adopting a multiannual research and development programme (1978 to 1980) for the European Economic Community in the field of paper and board recycling (indirect action)
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-04-21

 Avis juridique important|31978D038478/384/EEC: Council Decision of 17 April 1978 adopting a multiannual research and development programme (1978 to 1980) for the European Economic Community in the field of paper and board recycling (indirect action) Official Journal L 107 , 21/04/1978 P. 0012 - 0013****( 1 ) OJ NO C 36 , 13 . 2 . 1978 , P . 48 . ( 2 ) OJ NO C 59 , 8 . 3 . 1978 , P . 57 . ( 3 ) OJ NO C 139 , 13 . 6 . 1977 , P . 1 . ( 1 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 2 ) OJ NO L 255 , 20 . 9 . 1974 , P . 1 . COUNCIL DECISION OF 17 APRIL 1978 ADOPTING A MULTIANNUAL RESEARCH AND DEVELOPMENT PROGRAMME ( 1978 TO 1980 ) FOR THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF PAPER AND BOARD RECYCLING ( INDIRECT ACTION ) ( 78/384/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS PURSUANT TO ARTICLE 2 OF THE TREATY THE COMMUNITY HAS THE TASK OF PROMOTING THROUGHOUT THE COMMUNITY A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS THE COMMUNITY PAPER AND BOARD INDUSTRY DEPENDS TO A GREAT EXTENT ON THIRD COUNTRIES FOR ITS SUPPLY OF RAW MATERIALS ; WHEREAS IT IS THEREFORE IN THE COMMUNITY ' S INTEREST TO INCREASE ITS SELF-SUPPLY POTENTIAL AND TO IMPROVE THE TECHNOLOGIES EMPLOYED IN RECOVERING AND RECYCLING WASTE PAPER AND BOARD ; WHEREAS THE COUNCIL OF THE EUROPEAN COMMUNITIES AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL ADOPTED ON 17 MAY 1977 A RESOLUTION ON THE CONTINUATION AND IMPLEMENTATION OF A EUROPEAN COMMUNITY POLICY AND ACTION PROGRAMME ON THE ENVIRONMENT ( 3 ); WHEREAS A COMMUNITY RESEARCH PROJECT IN THE FIELD OF PAPER AND BOARD RECYCLING IS LIKELY TO CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED OBJECTIVES , PARTICULARLY BY INCREASING PAPER AND BOARD RECYCLING AND IMPROVING THE QUALITY OF RECYCLED PAPER ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; WHEREAS THE EUROPEAN PARLIAMENT ADOPTED ON 19 APRIL 1977 A RESOLUTION ON THE SUPPLY OF RAW MATERIALS TO THE COMMUNITY ; WHEREAS THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) HAS GIVEN ITS OPINION ON THE PROPOSAL FROM THE COMMISSION , HAS DECIDED AS FOLLOWS : ARTICLE 1 FOR A THREE YEAR PERIOD FROM 1 JANUARY 1978 , THE COMMUNITY SHALL CARRY OUT A RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF PAPER AND BOARD RECYCLING AS DESCRIBED IN THE ANNEX . ARTICLE 2 THE UPPER LIMIT OF EXPENDITURE COMMITMENTS NECESSARY FOR THE IMPLEMENTATION OF THE PROGRAMME SHALL BE 2.9 MILLION EUROPEAN UNITS OF ACCOUNT , THE EUROPEAN UNIT OF ACCOUNT BEING DEFINED BY THE FINANCIAL REGULATIONS APPLICABLE , AND THE MAXIMUM NUMBER OF STAFF SHALL BE TWO . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR IMPLEMENTING THE PROGRAMME . IT SHALL BE ASSISTED IN THIS TASK BY AN ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT , THE TERMS OF REFERENCE AND COMPOSITION OF WHICH SHALL BE DEFINED IN ACCORDANCE WITH THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 1 ). ARTICLE 4 THE INFORMATION RESULTING FROM THE EXECUTION OF THE PROGRAMME SHALL BE DISSEMINATED IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 2380/74 OF 17 SEPTEMBER 1974 ADOPTING PROVISIONS FOR THE DISSEMINATION OF INFORMATION RELATING TO RESEARCH PROGRAMMES FOR THE EUROPEAN ECONOMIC COMMUNITY ( 2 ). DONE AT LUXEMBOURG , 17 APRIL 1978 . FOR THE COUNCIL THE PRESIDENT K . HEINESEN **** ANNEX RESEARCH AND DEVELOPMENT PROGRAMME RESEARCH TOPIC I : CHARACTERIZATION OF RECLAIMED FIBRES , THEIR UPGRADING BY VARIOUS PROCESSES AND THE EFFECTS OF MULTIPLE FIBRE RECYCLING . RESEARCH TOPIC II : ELIMINATION OF THE DETRIMENTAL EFFECT OF CONTAMINANTS IN WASTE PAPER , INCLUDING THE DISPERSION OF THERMOPLASTIC CONTAMINANTS . RESEARCH TOPIC III : DE-INKING , INCLUDING THE RELATIONSHIP BETWEEN DIFFERENT TYPES OF INK AND DE-INKING , AND THE TREATMENT OF EFFLUENT FROM WASTE-PAPER RECYCLING PLANTS . RESEARCH TOPIC IV : USE OF URBAN FIBRES , INCLUDING TECHNOLOGICAL CHARACTERIZATION OF FIBRES IN SOLID URBAN WASTE , AND HEALTH PROBLEMS CAUSED BY THE USE OF RECYCLED FIBRES . THE RESEARCH WILL BE CARRIED OUT UNDER CONTRACT .